Citation Nr: 0208437	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  98-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for capsulitis of the 
right shoulder.  

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress syndrome.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant served on active duty from January 1964 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In a February 2000 decision, the Board denied 
service connection for capsulitis of the right shoulder and 
denied an evaluation in excess of 70 percent for post-
traumatic stress disorder (PTSD).  In December 2000, the 
United States Court of Appeals for Veterans Claims vacated 
that decision and remanded the case for readjudication of the 
claims with consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  The Board in May 2001 
remanded the case to the RO for such readjudication, which 
was accomplished in March 2002.  

In November 2001, the RO sent a letter to the appellant, 
which in part notified him that his appointed attorney 
representative was no longer authorized to represent 
claimants before VA.  The letter informed the appellant that 
the Board could no longer recognize the appointed attorney as 
his representative and advised the appellant of his 
representation choices.  The record reflects that the 
appellant has not appointed another representative.  
Therefore, it will assume that the appellant wants to 
represent himself.  


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current right shoulder adhesive capsulitis 
disability and injury or disease during the appellant's 
active service.  

2.  PTSD is manifested by no more than an occupational and 
social impairment with deficiencies in most areas - including 
work, family relations, and mood - due to symptoms of 
insomnia, irritability, mood disturbances, flashbacks, 
avoidance of reminders of his Vietnam experiences, daily 
panic attacks, paranoia, poor concentration, and inability to 
be around people.

3.  PTSD is not manifested by total occupational and social 
impairment or such symptoms as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for name of close relatives, own 
occupation, or own name. 


CONCLUSIONS OF LAW

1.  Capsulitis of the right shoulder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  

2.  The criteria for a schedular evaluation in excess of 70 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

An appropriate application form and instructions for 
completing it are to be provided upon request, and a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid.  38 U.S.C.A. § 5102 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)(2)); 38 C.F.R. 
§§ 3.150(a), 3.151(a) (2001).  The appellant filed the 
appropriate form seeking to establish entitlement to service-
connected compensation (although not for the disabilities 
claimed herein) in March 1970.  Accordingly, when he 
submitted a statement in May 1998 indicating his intention to 
claim service connection for capsulitis of the right 
shoulder, this informal claim did not require submission of 
another formal application.  See 38 C.F.R. § 3.155(a) (2001).  
The appellant's claim for an evaluation in excess of 70 
percent for PTSD is one for an increased evaluation, and 
there are no particular application forms required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for the benefit.  38 U.S.C.A. § 5102 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant an October 1998 statement of the case and 
February 1999 and March 2002 supplemental statements of the 
case, which together listed the evidence considered, the 
legal criteria for evaluating the claims, and the analysis of 
the facts as applied to that criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claims. The Board concludes from these 
actions that VA has informed the appellant of the type of 
information and evidence necessary to substantiate his 
claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his May 1998 informal claim, the appellant indicated that he 
had been treated for his right shoulder disorder and for PTSD 
at VA medical facilities.  The record includes VA clinical 
records submitted by the appellant in January 1999, dated 
from March to December 1999; VA clinical records dated from 
May 1998 to January 1999, received in January 1999; and VA 
clinical records dated from January 1997 to May 1998, 
received in May 1998.  The record also includes statements 
from a private psychologist, dated in December 1998.  The 
appellant has not identified any other source of medical 
treatment for his claimed right shoulder disorder or PTSD.  
The Board concludes that VA has undertaken reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant a VA 
psychiatric examination in July 1998, thereby satisfying the 
necessary-examination requirement for the PTSD claim.  As for 
the right shoulder claim, the appellant's former 
representative argued that an examination is necessary.  An 
examination is "necessary" where there is evidence shows a 
current disorder (in this case, it shows a current right 
shoulder disorder), establishes that the appellant suffered 
an event, injury, or disease in service, and indicates that 
the claimed disorder may be associated with the in-service 
event, injury, or disease.  In this case, the appellant has 
not alleged that he suffered an event, injury, or disease in 
service resulting in a right shoulder disorder, nor do the 
service medical records show evidence of an event, injury, or 
disease affecting the right shoulder.  Thus, as there is no 
evidence, lay or medical, establishing that fact, an 
examination is not necessary.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Service Connection for Capsulitis of the Right Shoulder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service 
connection requires medical evidence of a current disorder, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disorder to the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

VA clinical records in 1997, 1998, and 1999, show that the 
appellant has adhesive capsulitis of the right shoulder, 
thereby satisfying the initial element of a service-
connection claim.  

The service medical records are silent as to any right 
shoulder disorder or symptomatology; the enlistment and 
separation examinations reveal normal clinical evaluations of 
the upper extremities.  As noted above, the appellant has not 
specifically argued that he experienced an event, injury, or 
disease during his service that might form the basis for a 
current right shoulder disorder.  Therefore, the Board must 
conclude that the evidence does not satisfy the second 
element of a service-connection claim.  

Even had the evidence satisfied the second element, there is 
no evidence suggesting a connection between the current right 
shoulder disorder and service.  In a May 1998 statement, the 
appellant asserted, in part, that he had received treatment 
for adhesive capsulitis of the right shoulder.  
VA hospitalization records from January to March 1998 
included a diagnosis of right shoulder adhesive capsulitis.  
VA clinical records from that hospitalization through 1999 
further discuss treatment and current symptomatology 
affecting the right shoulder, but do not indicate whether the 
onset of the shoulder disorder was during the appellant's 
active military service.  Some VA clinical records identified 
the length of time the appellant claimed he had experienced 
the disorder - specifically, VA clinical records in May 1998 
noted that the etiology of the adhesive capsulitis was 
unknown, in July 1998 a six-month history of adhesive 
capsulitis, and in October 1998 a history of adhesive 
capsulitis for years, which had worsened over the previous 
two years.  Yet none established any connection between these 
current findings and the appellant's service ending in 1970.  

Because the evidence of record does not satisfy the second 
and third elements of a service-connection claim, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for 
capsulitis of the right shoulder.  

III.  Increased Evaluation for PTSD

The appellant served in the Republic of Vietnam during the 
Vietnam era.  As a marine rifleman, he was awarded the Combat 
Action Ribbon and the Purple Heart Medal.  The RO granted 
service connection for PTSD by an August 1998 rating 
decision, which initially assigned a temporary total rating 
under 38 C.F.R. 4.29 from March 16, 1998, through March 31, 
1998, followed by a 50 percent rating under Diagnostic Code 
9411.  The RO increased the rating to 70 percent by a 
February 1999 rating decision, effective from April 1, 1998; 
in that rating decision, the RO also granted the appellant's 
claim seeking a total evaluation based on unemployability, 
effective April 1, 1998.  The appellant herein claims a 
schedular evaluation in excess of 70 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2001) (as amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  Compare 
Suttman v. Brown, 5 Vet. App. 127, 136 (1993) (where 
entitlement to compensation has already been established, 
disagreement with assigned rating is a new claim for increase 
based on facts different from a prior final claim).  

Under Diagnostic Code 9411, a 100 percent rating may be 
assigned for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  A 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or moon, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130 (2001).  

VA hospital records in August 1997 showed symptoms of 
disorganized thought, pacing, and decreased sleep.  VA 
clinical records in September 1997 revealed medication for 
insomnia and agitation and a diagnosis of bipolar disorder.  
VA hospital records from January to March 1998 indicated 
symptoms of PTSD and complaints of hypervigilance, startle 
response, sleep disturbance, and intrusive thoughts.  On 
mental status examination, he had normal speech and goal-
directed thoughts, without flight of ideas, psychosis, and 
suicidal or homicidal ideation.  Although he participated 
fully in treatment and interacted appropriately with his 
peers and the hospital staff, it was noted that his PTSD 
symptoms were "chronic and severe."  The report includes a 
GAF score of 38.  The GAF scale reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (hereinafter DSM-IV); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A score of 38 indicates "some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  DSM-IV at 32.  

VA examination in July 1998 indicated that the appellant 
complained of sleeplessness, fear of being out at night, 
nervousness being around people to the point of having 
nausea, nightmares, and intrusive thoughts about the Vietnam 
War.  It was noted that he avoided crowds and spent much of 
his time at home.  He had been divorced three times.  The 
examiner described the appellant's thought processes as 
logical and his associations as tight, without exhibition of 
confusion.  He had no gross impairment of memory, was fully 
oriented, did not complain of hallucinations, and did not 
evidence delusions during the examination.  His insight and 
judgment were adequate, and he reported some suicidal 
ideation, but denied any intent.  The examiner diagnosed 
chronic PTSD and assigned a GAF score of 55, which indicates 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."   DSM-IV at 
32.  

Statements submitted by a private psychologist in December 
1998 revealed the appellant's complaints of insomnia, 
nightmares, fatigue, irritability, lack of energy and 
motivation, isolation , nervousness, and panic attacks.  He 
described episodes of manic behavior and reported an 
inability to tolerate being out in public because of fear of 
other people.  Psychological testing revealed depression, 
apathy, and chronic tension, with a very high score on an 
inventory designed to assess the severity of depressive 
symptoms.  A trauma-symptom inventory was interpreted as 
diagnostic of PTSD.  The examiner concluded that the 
appellant's PTSD co-existed with bipolar disorder and that 
the two disorders precluded his ability to function 
adequately or effective in work or social settings.  The 
examiner reported a GAF score of 30, which is indicative of 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment, or inability to function in almost all areas, such 
as staying in bed all day, or having no job, home, or 
friends.  See DSM-IV at 32.  

The appellant testified at a hearing in January 1999 that he 
had difficulty sleeping due to psychiatric medications, 
flashbacks, nightmares, daily panic attacks, paranoia, poor 
concentration, and avoided reminders of his Vietnam 
experiences.  He stated that, except to go to the hospital, 
he rarely left his home.  

This evidence illustrates that the appellant's PTSD is 
manifested by no more than an occupational and social 
impairment with deficiencies in most areas - including work, 
family relations, and mood - due to symptoms of insomnia, 
irritability, mood disturbances, flashbacks, avoidance of 
reminders of his Vietnam experiences, daily panic attacks, 
paranoia, poor concentration, and inability to be around 
people.  There is no indication that the appellant's thought 
processes or communication are grossly impaired.  The August 
1997 VA hospital records showed indication of disorganized 
thought, but the September 1997 VA clinical records and 
private psychologist's December 1998 statements were silent 
as to impaired thought processes.  January to March 1998 VA 
hospital records showed goal-directed thoughts without flight 
of ideas, and VA examination in July 1998 indicated that 
thought processes were logical.  Nor is there any indication 
in any of the medical evidence of persistent delusions or 
hallucinations, or grossly inappropriate behavior, or of 
persistent danger of hurting self or others, or of a 
disorientation as to time and place, or of a memory loss for 
the names of close relatives, his own employment history, or 
his own name.  Finally, there is no suggestion in the record, 
even in his own testimony in January 1999, that he was 
unable, even intermittently, to perform activities of daily 
living, including maintenance of his own personal hygiene to 
at least a minimal standard.  

Because the evidence does not illustrate this symptomatology, 
which is required for a 100 percent schedular evaluation 
under the criteria of Diagnostic Code 9411, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 70 percent for PTSD.  


ORDER

Service connection for capsulitis of the right shoulder is 
denied.  

An evaluation in excess of 70 percent for PTSD is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

